DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

Response to Arguments
Applicant's arguments filed March 15, 2022, (and brought into the record via the RCE filed April 22, 2022) have been fully considered but they are not persuasive.  In particular, as the references are being used in a manner not previously used in the prior rejection, and with new intervening references, most of the arguments are moot, save for Applicant’s arguments against Day, which the office notes the following:
Applicant argues that US 2011/0081518 to Day is not usable (on Page 8 of arguments) because of the transverse bars (3, 9) forming a cross-bar shape of rigid elements as opposed to bar shaped and claim language. The office; however, notes, Page 1, ¶7-8 of Day discloses that unidirectional stiffness structures could omit the transverse balsa strips or engineered foam. The office further notes, the intervening reference of US 4,976,587 to Johnston as relied upon in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0081518 to Day et al. (D1) in view of US 4,976,587 to Johnston et al. (J1) and US 10/422,316 to Yarbrough et al. (Y1).

In Re Claim 1:
D1 teaches:
	A wind turbine blade for a wind turbine comprising:  [Page 1, ¶2 discloses “the blades of wind turbines” can utilize the inventions material.]
	A composite material, [Page 1, ¶1 “composite sandwich panels”], the composite material having a plurality of rigid elements (Figure 2, 8) and a plurality of flexible elements (1) arranged between two of the plurality of rigid elements and is connected thereto such that the some rigid elements are flexibly connected to each other by the flexible elements, and wherein each respective flexible element is connected to the respective two of the plurality of rigid elements by an adhesive (6) placed between respective flexible element and the respective two of the plurality of rigid elements,  [Figure 2 and Page 1, ¶8 discloses the foam strips (1) are of lower structural properties than the balsa strips.  Stiffness and strength being the two structural properties listed in paragraph 8, that the balsa is relied upon for enhancing over the foam.  Adhesive (6) is located between all foam portions and balsa.]
	Wherein rigid elements and the flexible elements are bar-shaped [Figure 2 shows rectangular bars for elements (1) and (8)] with a length of the rigid elements at least several times greater than a height and width, and [The relative dimensions of the elements, which can be extracted without the drawing being to scale, shows the rigid elements (8) are longer than the thickness or height by at least several times.]
	Wherein the composite material is flexible. [All materials have some flexibility/stiffness.]

D1 does not teach:
	Wherein all the rigid elements have adhesive and flexible elements between them, (due to the rigid transverse elements (9) directly contacting rigid elements (8)), wherein the flexible elements are longer than the thickness or height by at least several times, (as they are interspaced with transverse bars (9)) and the composite material is flexible in a bending direction around the axis. [As it has the same stiffness in both directions due to the transverse bars.]

D1 further teaches:
	The transverse elements (9) may be omitted when unidirectional structural properties are desired. [If said elements were omitted the composite would lose transverse stiffness resulting in flexible in a bending direction around a longitudinal axis of the rigid elements, as well as foam/flexible elements as long as the rigid elements, and all rigid elements would have adhesive and foam/flexible elements.] 

J1 teaches:
	When providing foam elements to blades, these elements (Figure 3, 42A 42B) can be lengthwise stiffeners. [Col. 9, ll. 17-26, Figure 3.] Spars (36) can also be made of unidirectional material for stiffness and strength in the blades most desired. [Col. 9, ll. 37-45.]

Y1 teaches:
	Spar elements(Figure 3-5, 20, 22) should be formed of low-stiffness (46, 48) and stiff material(44) in flushed alternating elements to be stacked, while having stiffness along a spar direction but and flexibility to accommodate the curved blade surfaces. [Col. 7, ll. 11-15.]  This to be used in the spars having unidirectional stiffness along a longitudinal line spar caps to control support and bending. [Col. 5, ll. 50-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of D1, to remove the transverse elements to provide unidirectional stiffness when applying the composite material of D1 along a spar cap or trailing edge lengthwise stiffener of a wind turbine blade in a wind turbine as taught by D1, in view of Y1 and J1 disclosing the advantages of alternating high and low stiffness zones along longitudinal lines for improved spar elements and placing them on curved sections with the curvature flexibility given by low stiffness regions.  This would yield the core mats composed of rigid and flexible elements of flush shape, wherein all the rigid elements (D1, Figure 3, 8) have adhesive and flexible elements (1) between them, wherein the flexible elements are longer in the thickness or height by at least several times, (with bars 9 removed and the elements extending along a spar line) and the composite material is flexible in a bending direction around the axis as Y1 noted low flexible elements spaced between stiff elements yields flexibility in said bending direction around the rigid elements. 

In Re Claims 2-3, 5-7, and 9-10:
D1 as modified in claim 1 teaches:
	The wind turbine blade according to claim 1, wherein:
	(Claim 2) the composite material forms an adaptable material configured to adapt to a curved surface when being mounted. [J1, Figure 3 (42A, 42 B) , and Y1 Figure 3 (20, 22)  show the spar elements conform to a curved surface, and lengthwise stiffeners elements conform to a curved surface.]
	(Claim 3) the flexible elements fill gaps between the rigid elements completely such that a surface formed by the rigid elements and the flexible elements is even. [Y1, Figure 5 shows the flexible elements in each shape extend from a top to a bottom between sets of rigid elements (44). Col. 7, Il. 35- 38 discloses the flexible element extends substantially the thickness of the member. With the resin (44) to the edges thereof. The flush permits even stacking of adjacent layers and the full extension is so rigid and flexible elements are spaced so no rigidity overlaps flexible portions.]
	(Claim 5) the rigid elements are made of balsa wood or rigid cellular foam. [D1, Page 1, ¶8 discloses balsa wood for rigid portions.]
	(Claim 6)  each rigid element has a rectangular cross-sectional shape being constant along a longitudinal axis of the rigid element. [Figure 3 of D1, shows strips (8) extending as long bars.]
	(Claim 7) wherein the flexible elements are plastically or elastically deformable. [As the foam (D1, Figure 3, 1) are of lower structural stiffness than the balsa wood they are elastically or plastically deformable as compared to the balsa wood.]
	(Claim 9) the rigid elements have a first elasticity module and the flexible elements have a second elasticity module, and wherein the first elasticity module is greater than the second elasticity module. [D1, Page 1, ¶8 disclosing lower structural properties such as stiffness in the flexible elements.  Thus the elasticity modules are related as claimed.]
	(Claim 10) wherein between 3 and 20, 4 and 15, and 4 and 10 rigid elements are connected to form a single module which can be handled as one piece. [J1, Figure 5 show a module having 4 rigid and 3 flexible elements a piece suitable for one handleable piece in stacking for a spar cap as one known number for elements.  D1 disclosing plurality of rigid and flexible elements.]

In Re Claim 14:
D1 teaches:
	A wind turbine comprising a wind turbine blade [Page 1, ¶2 discloses “the blades of wind turbines” can utilize the inventions material.]
	A composite material, [Page 1, ¶1 “composite sandwich panels”], the composite material having a plurality of rigid elements (Figure 2, 8) and a plurality of flexible elements (1) wherein each flexible element is arranged between two of the plurality of rigid elements and is connected thereto such that the some rigid elements are flexibly connected to each other by the flexible elements, and wherein each respective flexible element is connected to the respective two of the plurality of rigid elements by an adhesive (6) placed between respective flexible element and the respective two of the plurality of rigid elements,  [Figure 2 and Page 1, ¶8 discloses the foam strips (1) are of lower structural properties than the balsa strips.  Stiffness and strength being the two structural properties listed in paragraph 8, that the balsa is relied upon for enhancing over the foam.  Adhesive (6) is located between all foam portions and balsa.]
	Wherein rigid elements and the flexible elements are bar-shaped [Figure 2 shows rectangular bars for elements (1) and (8)] with a length of the rigid elements at least several times greater than a height and width, and [The relative dimensions of the elements, which can be extracted without the drawing being to scale, shows the rigid elements (8) are longer than the thickness or height by at least several times.]
	Wherein the composite material is flexible. [All materials have some flexibility/stiffness.]

D1 does not teach:
	Wherein all the rigid elements have adhesive and flexible elements between them, (due to the rigid transverse elements (9) directly contacting rigid elements (8)), wherein the flexible elements are longer than the thickness or height by at least several times, (as they are interspaced with transverse bars (9)) and the composite material is flexible in a bending direction around the axis. [As it has the same stiffness in both directions due to the transverse bars.]

D1 further teaches:
	The transverse elements (9) may be omitted when unidirectional structural properties are desired. [If said elements were omitted the composite would lose transverse stiffness resulting in flexible in a bending direction around a longitudinal axis of the rigid elements, as well as foam/flexible elements as long as the rigid elements, and all rigid elements would have adhesive and foam/flexible elements.] 

J1 teaches:
	When providing foam elements to wind turbines having wind turbine blades, these elements (Figure 3, 42A 42B) can be lengthwise stiffeners. [Col. 9, ll. 17-26, Figure 3.] Spars (36) can also be made of unidirectional material for stiffness and strength in the blades most desired. [Col. 9, ll. 37-45.]

Y1 teaches:
	Spar elements(Figure 3-5, 20, 22) should be formed of low-stiffness (46, 48) and stiff material(44) in flushed alternating elements to be stacked, while having stiffness along a spar direction but and flexibility to accommodate the curved blade surfaces. [Col. 7, ll. 11-15.]  This to be used in the spars having unidirectional stiffness along a longitudinal line spar caps to control support and bending. [Col. 5, ll. 50-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of D1, to remove the transverse elements to provide unidirectional stiffness when applying the composite  of D1 along a spar cap or trailing edge lengthwise stiffeners of a wind turbine blade in a wind turbine, as taught by D1, in view of Y1 and J1 disclosing the advantages of alternating high and low stiffness zones along longitudinal lines for improved spar elements and placing them on curved sections with the curvature flexibility given by low stiffness regions.  This would yield the core mats composed of rigid and flexible elements of flush shape, wherein all the rigid elements (D1, Figure 3, 8) have adhesive and flexible elements (1) between them, wherein the flexible elements are longer in the thickness or height by at least several times, (with bars 9 removed and the elements extending along a spar line) and the composite material is flexible in a bending direction around the axis as Y1 noted low flexible elements spaced between stiff elements yields flexibility in said bending direction around the rigid elements.

In Re Claim 15:
D1 teaches:
	A method for producing a wind turbine blade, the method comprising [Page 1, ¶2 discloses “the blades of wind turbines” can utilize the inventions material.]
	a) providing a plurality of rigid elements (Figure 2, 8)
	b) providing a plurality of flexible elements (1)
	c) arranging each flexible element between two rigid elements. [Figure 2]
	d) connecting each flexible element to four rigid elements by an adhesive (6) placed between respective flexible element and the respective four of the plurality of rigid elements,  such that the respective rigid elements are connected to each other by the flexible elements to form a composite material [Figure 2 and Page 1, ¶8 discloses the foam strips (1) are of lower structural properties than the balsa strips.  Stiffness and strength being the two structural properties listed in paragraph 8, that the balsa is relied upon for enhancing over the foam.  Adhesive (6) is located between all foam portions and balsa.]
	Wherein rigid elements and the flexible elements are bar-shaped [Figure 2 shows rectangular bars for elements (1) and (8)] with a length of the rigid elements at least several times greater than a height and width, and [The relative dimensions of the elements, which can be extracted without the drawing being to scale, shows the rigid elements (8) are longer than the thickness or height by at least several times.]
	Wherein the composite material is flexible. [All materials have some flexibility/stiffness.]

D1 does not teach:
	Wherein all the rigid elements have adhesive and flexible elements between them, (due to the rigid transverse elements (9) directly contacting rigid elements (8)), wherein the flexible elements are longer than the thickness or height by at least several times, (as they are interspaced with transverse bars (9)) and the composite material is flexible in a bending direction around the axis. [As it has the same stiffness in both directions due to the transverse bars.], wherein the rigid elements are flexibly connected to each other and are two in number rather than four around each flexible element.

D1 further teaches:
	The transverse elements (9) may be omitted when unidirectional structural properties are desired. [If said elements were omitted the composite would lose transverse stiffness resulting in flexible in a bending direction around a longitudinal axis of the rigid elements, as well as foam/flexible elements as long as the rigid elements, and all rigid elements would have adhesive and foam/flexible elements.] 

J1 teaches:
	When providing foam elements to wind turbines having wind turbine blades, these elements (Figure 3, 42A 42B) can be lengthwise stiffeners. [Col. 9, ll. 17-26, Figure 3.] Spars (36) can also be made of unidirectional material for stiffness and strength in the blades most desired. [Col. 9, ll. 37-45.]

Y1 teaches:
	Spar elements(Figure 3-5, 20, 22) should be formed of low-stiffness (46, 48) and stiff material(44) in flushed alternating elements to be stacked, while having stiffness along a spar direction but and flexibility to accommodate the curved blade surfaces. [Col. 7, ll. 11-15.]  This to be used in the spars having unidirectional stiffness along a longitudinal line spar caps to control support and bending. [Col. 5, ll. 50-67.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of D1, to remove the transverse elements to provide unidirectional stiffness when applying the composite  of D1 along a spar cap or trailing edge lengthwise stiffeners of a wind turbine blade in a wind turbine, as taught by D1, in view of Y1 and J1 disclosing the advantages of alternating high and low stiffness zones along longitudinal lines for improved spar elements and placing them on curved sections with the curvature flexibility given by low stiffness regions.  This would yield the core mats composed of rigid and flexible elements of flush shape, wherein all the rigid elements (D1, Figure 3, 8) have adhesive and flexible elements (1) between them, wherein the flexible elements are longer in the thickness or height by at least several times, (with bars 9 removed and the elements extending along a spar line) and the composite material is flexible in a bending direction around the axis as Y1 noted low flexible elements spaced between stiff elements yields flexibility in said bending direction around the rigid elements. , the rigid elements are flexibly connected as transverse rigidity has been removed, and the flexible elements are between two rigid element as the transverse third and fourth are removed.

14. 	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, J1, and Y1 as applied to claim 1 and further in view of US 5,834,082 to Day (D2).

In Re Claim 11:
D1 as modified in claim 1 teaches:
The system of Claim 1, wherein, the blade structure can also be composed of balsa wood structures or foam. [Page 1, ¶7-8.]

D1 as modified does not teach:
Wherein the flexible elements are a plastic material, wherein the plastic material is one of a thermoplastic material, elastomeric material, and thermosetting material.

D1 further teaches:
When selecting elements of rigidness, for wind turbines [Page 1, ¶2] a known rigid material is balsa wood (8) or stiffened foam (2/3) [Page 1, 47-8]. In between the strips are a low structural property material (1) blocks. For forming elements. [The office notes stiffness is a known structural perorates, and is explicitly disclosed as one of the properties of the balsa wood on Page 1, ¶8.] This alternating structure is advantageous in particular for reducing cost and weight over balsa wood alone rigid structures, [Page 1, ¶4.]
D2 teaches:
Flexible elements between rigid elements, are flexible materials composed of flexible material impregnated with thermoplastic resin. [Col. 13, Il. 55-65.] The thermoplastic resin was located between rigid sections, as discussed in Col. 18, Il. 2-25, and Col. 18, line 61 - Col. 19, line 12. And seen in Figures 36, element (407) and 37(416) as fibers with the thermoplastic resin. Also Fig. 41, shows thermoplastic resin elements (457) as membranes between rigid elements (459). D1 provides for analogousness between wind turbine arts using engineered foam and flexible section structures, and the foam structure arts of D2 by the same inventor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D1, to utilize thermoplastic resin infused structures as flexible adherents between engineered foam/Balsa of D1 or as the flexible barrier elements (1) of D1 as a known in the art alternative method of creating flexible elements from combinations of flexible and rigid components such as foams. This would yield flexible elements including a thermoplastic resin.

In Re Claim 12:
D1 as modified in claim 1 teaches:
The system of Claim 1, wherein, the blade structure can also be composed of balsa wood structures or foam. [Page 1, ¶7-8.]

D1 as modified does not teach:
Wherein the flexible elements comprise a highly closed cellular material. 

D1 further teaches:

When selecting elements of rigidness, for wind turbines [Page 1, ¶2] a known rigid material is balsa wood (8) or stiffened foam (2/3) [Page 1, ¶7-8]. In between the strips are a low structural property material (1) blocks. For forming elements. [The office notes stiffness is a known structural properties, and is explicitly disclosed as one of the properties of the balsa wood on Page 1, ¶8.] This alternating structure is advantageous in particular for reducing cost and weight over balsa wood alone rigid structures, [Page 1, ¶4.]

D2 teaches:
Flexible elements between rigid elements, to accommodate curvature, can in particular between rigid foam boards (40) can be resilient closed cell foam panels. [Col. 11, line. 54-Col. 12, line 4.] Figure 13-15 show examples of such structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of D1, to utilize resilient closed cell foam as the flexible adherents between engineered foam of D2 or as the flexible barrier elements (1) of D1 as a known in the art alternative method of creating flexible elements from combinations of flexible and rigid components such as foams. This would yield flexible elements including closed cell material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/               Examiner, Art Unit 3745     

/BRIAN P WOLCOTT/               Primary Examiner, Art Unit 3745